Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 15, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128577                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  CRAIG MANSKE, TCC LAKE POINTE,                                                                      Robert P. Young, Jr.
  TIOA MASTER LIMITED PARTNERSHIP,                                                                    Stephen J. Markman,
                                                                                                                     Justices
  and WYNDHAM GARDEN HOTEL NOVI, 

           Plaintiffs, 

  and
  WOLVERINE V L.P.,

          Plaintiff-Appellee,                 

  v        	                                                       SC: 128577
                                                                   COA: 250565
                                                                   Ct of Claims: 01-017936-MT
  DEPARTMENT OF TREASURY,

          Defendant-Appellant. 

  _________________________________________/

               On order of the Court, the application for leave to appeal the March 17,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 15, 2005                   _________________________________________
           l1208                                                              Clerk